Citation Nr: 0624115	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for right ear hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had active service from August 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's October 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that he requested a hearing at 
the RO before a Veterans Law Judge.  Per his request, a 
travel board hearing was scheduled for March 2005.  The 
veteran could not attend the hearing due to a family medical 
matter and requested that the hearing be rescheduled.  The 
travel board hearing was rescheduled for February 2006 before 
the undersigned Veterans Law Judge.  The undersigned traveled 
from Washington D.C. to Florida to attend the hearing. 

On the day the hearing was to be held, the veteran again 
requested that the hearing be rescheduled, this time failing 
to provide good cause, or any cause, for this request.  In 
the June 2006 informal hearing brief, the veteran's 
representative filed a motion for hearing and stated that the 
veteran's request had not been withdrawn.  

The Board concludes that good cause having not been shown for 
the veteran's failure to attend the February 2006 travel 
board hearing, a decision on the veteran's claim is not 
precluded.  Simply stated, the Board finds no basis to 
schedule a third hearing.  38 C.F.R. § 20.704(c) (d).  The 
veteran did not provide a basis for his failure to attend the 
second hearing request and the Board may not continually 
schedule hearings for no cause.

Finally, in November 2001, the veteran claimed entitlement to 
service connection for left ear hearing loss.  The statement 
of the case and rating action in this case addressed the 
issue that new and material evidence had not been submitted 
to reopen the previously denied claims.  Service connection 
for left ear hearing loss, however, has not been previously 
denied.  Inasmuch as this issue has not been developed or 
certified for appellate review, and is no inextricably 
interviewed with the issue before the Board, it is not for 
consideration at time.  It is, however, referred to the RO 
for appropriate action.


FINDING OF FACT

Evidence received since the May 1958 Board decision that 
pertains to the veteran's claim for a right ear hearing loss 
and tinnitus is cumulative of evidence previously received, 
does not bear directly and substantially on the matter for 
consideration, and is not so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.


CONCLUSIONS OF LAW

1.  The May 1958 Board decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2005).

2.  No new and material evidence has been received since the 
May 1958 Board decision that denied service connection for a 
right ear hearing loss and tinnitus.  38 U.S.C.A. § 5108 
(West 2002); 38 U.S.C.A. § 3.1569(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In May 1958, the Board denied the veteran's claim for service 
connection for a right ear disability.  The veteran did not 
appeal the decision.  Therefore, the May 1958 Board decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) (2005); 38 C.F.R. § 20.200, 20.302, 20.1103 
(2005).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously of record is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
and (2005) (amended definition of "new and material 
evidence" effective for claims filed on or after August 29, 
2001).

Evidence received since the May 1958 Board decision denying 
service connection for a right ear disability consists of the 
following: VA medical records from September 1998 to August 
2003 (pertaining to the veteran's hearing loss, back, heart, 
kidney, prostate, eyesight, hypertension and respiratory 
system); private medical records from January 1976 to 
November 2000 (pertaining to the veteran's hearing loss and 
back); statements from the veteran's wife, brother, and prior 
union representative from July 2001 and January 1976, 
respectively; and VA examinations (ENT, general medical, and 
neurological).

This evidence is new, in that it has not been submitted to VA 
before.  The VA medical records, with the exception of the 
audiological records from August 2003 and April 2002, do not 
pertain to the veteran's claim for right ear hearing loss and 
tinnitus.  Therefore, they are not material to the claim.

The private treatment records, with the exception of 
chiropractic records from January 1976 to February 1976, 
pertain to the veteran's claim for right ear hearing loss and 
tinnitus, but do not provide evidence linking the veteran's 
right ear condition to service more than 50 years ago.  The 
record of April 2000 appears to indicate that the veteran's 
right ear hearing loss pre-existed service and that he was 
exposed to loud noise in service and in post-service 
employment.  In any event, it does not associate the 
veteran's current right ear hearing loss and tinnitus to his 
active service.

The January 1946 ENT VA examination notes the veteran's right 
ear hearing loss and shows that the veteran stated he had 
hearing loss in service, but does not discuss the etiology of 
the hearing loss.

Finally, the lay statements from the veteran's spouse, 
brother, and union representative do not provide a link 
between the veteran's right ear hearing loss and tinnitus and 
his period of active service.  The veteran's spouse, brother, 
and union representative do not have the medical expertise to 
find that his current condition is related to service more 
than 50 years ago.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 491 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The VA and private medical records, statements from the 
veteran's spouse, brother, and union representative, and the 
VA ENT examination are not, by themselves or in connection 
with the evidence previously of record, so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Thus, they are not material to the claim.  
None of the medical evidence in the record indicates that the 
veteran's right ear hearing loss and tinnitus were incurred 
during, or aggravated by, his military service.  Accordingly, 
the Board finds no new and material evidence has been 
submitted in relation to the veteran's claim.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in May 2001, as well as 
information provided in the April 2002 rating decision and 
August 2003 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate the claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the August 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO did issue a VCAA notice letter 
prior to the April 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-
121.  However, the Board is satisfied that the May 2001 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim 
pertains to whether new and material evidence has been 
submitted, no disability evaluation would be assigned.  
Additionally, since his claim is being denied, no effective 
date will be assigned.  Therefore there can be no possibility 
of any prejudice to the veteran.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).
The Board observes that the May 2001 VCAA notice letter, 
April 2002 rating decision, and August 2003 SOC informed the 
veteran of what constituted new and material evidence.  The 
veteran was informed that new evidence must be evidence that 
was submitted to VA for the first time, that was not 
cumulative or tended to reinforce a previously established 
point.  He was informed that material evidence must relate 
directly to substantiation of the claim.  Therefore, there is 
no prejudice to the veteran.  Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical and personnel records, VA medical 
records, and private medical records.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

ORDER

As no new and material evidence has been received, the claim 
for service connection for right ear hearing loss and 
tinnitus is not reopened.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


